The Chancellor.
The demurrer is well taken. The general rule in equity is, that all persons having an interest in the subject matter must be made parties. The complainant seeks to set aside a deed on the ground of a fraudulent alteration affect» ing the title. James Young is owner of a moiety of the property included in the deed ; and if the conveyance is set aside or established, the decree will affect the whole pioperty, and not a part only. The whole title is before the court, and all persons interested in it, and on whose rights the decree may operate, should be here also: Cooper's Eq. Pleading, 36 ; Harding v. Handy, 11 Wheaton, 103.
Demurrer allowed, with liberty to the complainant to amend his bill on payment of costs.